Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Expresa la mayoría de los integrantes del Tribunal, en apoyo de su errónea determinación de reconsiderar la deci-sión que originalmente se emitiera en el presente caso el 15 de noviembre de 1996, que “en el caso de autos debemos ceñirnos a la letra de la ley” en controversia; ello en vista *568de la claridad y falta de ambigüedad en su contenido . Opinion per curiam, págs. 566 y 567.
La mayoría convenientemente se olvida de que el princi-pio de hermenéutica —a los efectos de que cuando la ley es clara, y libre de toda ambigüedad, su letra no debe ser menospreciada— no es uno absoluto, a ser aplicado auto-máticamente, y que dicho principio tiene que ceder en situa-ciones, como la presente, en que la “interpretación literal de la Ley [conduce] a resultados absurdos o [da] lugar a dis-crímenes o distinciones que \carecen\ de una base racional”. (Enfasis suplido.) Atiles, Admor. v. Comisión Industrial, 77 D.P.R. 16, 20 (1954).
En otras palabras, este Tribunal, en situaciones en las que una interpretación literal de la letra de la ley resulta ser contraria a la clara intención legislativa, viene en la obligación de “penetrar la superficie verbal del problema ante nos, precisar el diseño y la razón de ser de las dispo-siciones legales que aquí nos ocupan, sopesar los intereses en juego, para intentar acercarnos a la interpretación más justiciera”. (Enfasis suplido.) Pueblo v. Tribunal Superior, 104 D.P.R. 363, 366 (1975).
HH
No hay duda de que, de una lectura de la letra de la enmienda que sufriera la Regla 53.1(d)(1) de las Reglas de Procedimiento Civil, 32 L.P.R.A. Ap. Ill(1) no surgen dis-tinciones entre aquellas instrumentalidades del Gobierno de Puerto Rico que recurran ante nos representadas por la *569Oficina del Procurador General, y aquellas que comparez-can representadas por abogados de su propia selección.
Ello no obstante —y con el propósito de no caer en re-sultados absurdos o no permitir distinciones que adolezcan de una base racional— resulta imperativo, a nuestro juicio, que nos cuestionemos el por qué de la enmienda. El propó-sito de la misma surge con meridiana claridad de la expo-sición de motivos de la ley enmendatoria de la antes citada Regla 53.1(d)(1) de Procedimiento Civil. En la Exposición de Motivos de la Ley Núm. 143 de 19 de julio de 1986, Leyes de Puerto Rico, pág. 465, ley que originalmente en-mendó la antes mencionada disposición reglamentaria, el legislador expresó que:
En aquellos casos en que el Estado Libre Asociado, sus funcio-narios o instrumentalidades presentan un recurso de apela-ción, revisión, certiorari o certificación ante el Tribunal Supremo de Puerto Rico generalmente son representados por la Oficina del Procurador General. En todos estos casos es necesa-ria una coordinación efectiva de las Divisiones de Litigios Ge-nerales; Asuntos Contributivos; División de Asuntos del Con-tralor y de Casos de Tierras del Departamento de Justicia con la Oficina del Procurador General. Esta coordinación conlleva un trámite interno necesario que en la práctica reduce conside-rablemente el plazo de tiempo que dispone la Oficina del Procu-rador General para formalizar el recurso de revisión. La mayo-ría de los casos en que el Estado Libre Asociado de Puerto Rico, sus funcionarios o instrumentalidades que no fueren una cor-poración pública interesen presentar un recurso de revisión ante el Tribunal Supremo de sentencias adversas dictadas por el Tribunal Superior, se refieren a la Oficina del Procurador General cuando está próximo a vencer el término de treinta (30) días que dispone la actual Regla 53.1(b) de las de Procedi-miento Civil de 1979. El problema surge porque las gestiones de trámite y coordinación que se llevan a cabo antes de referir el caso al Procurador General consumen con gran frecuencia, más de la mitad del término jurisdiccional para formalizar el re-curso de revisión.
En consecuencia la Oficina del Procurador General dispone de un plazo extremadamente breve dentro del cual deberá es-tudiar los expedientes de los casos referidos, realizar las inves-tigaciones pertinentes, reunirse con los abogados que han tra-mitado los casos ante el tribunal de primera instancia, consultar el conocimiento experto de los funcionarios de las ins-trumentalidades que han referido los casos, decidir si se va a *570revisar la sentencia, presentar las recomendaciones y preparar o redactar el escrito de revisión para su presentación ante el Tribunal Supremo.
En consecuencia, se considera conveniente, necesario y de gran interés público, que se enmiende la Regla 53.1(b) de las de Procedimiento Civil de 1979, para ampliar a sesenta (60) días el término dentro del cual deberá formalizarse el recurso de revi-sión en aquellos casos en que el Estado Libre Asociado de Puerto Rico, sus funcionarios o instrumentalidades que no fuera una corporación pública sean parte. (Enfasis suplido.) Le-yes de Puerto Rico, ante, págs. 465-466.
Resulta palmariamente evidente que el fundamento cardinal, y único, detrás de la enmienda en controversia fue proveerle al Procurador General de Puerto Rico un término adicional para poder representar, de manera adecuada y eficiente, al Estado a nivel apelativo. Así, específicamente, lo hicimos constar en Alcalde de San Juan v. Asamblea Municipal, 132 D.P.R. 820, 828-829 (1993), caso en el cual expresamos, en lo pertinente, que:
Como podemos notar, la enmienda que le hiciera el legislador a la mencionada disposición reglamentaria tuvo el transparente propósito de garantizar que aquellos procedimientos judiciales apelativos en que se ve envuelto el Gobierno de Puerto Rico y/o alguna de sus instrumentalidades —los cuales, de ordinario, son tramitados por la Oficina del Procurador General de Puerto Rico— no se vieran afectados o perjudicados por falta de tiempo de dicho funcionario para atender adecuadamente los mismos. Aparentemente debido a ello es que específicamente se exceptua-ron de la aplicación de dicha enmienda a las corporaciones pú-blicas ya que sus asuntos litigiosos son atendidos por sus pro-pios abogados y no por la Oficina del Procurador General. (Escolios omitidos, énfasis suplido y en el original.)
Dicho de otra forma, y de la manera más sencilla, el propósito que inspiró esta enmienda fue situar al Procura-dor General en igualdad de condiciones respecto a los de-más litigantes que, de ordinario y en la inmensa mayoría de los casos, son representados por abogados, o bufetes, en la práctica privada de la profesión. Debe recordarse que la Oficina del Procurador General no cuenta con personal ilimitado. Los abogados que allí laboran tienen que aten-der cientos de casos al año a nivel apelativo; situación que *571hacía imperativo que se le concediera a dicha oficina tiempo adicional para radicar los alegatos en dichos casos.
Esa, ciertamente, no es la situación cuando la instru-mentalidad pública está representada por abogados, o bu-fetes, en la práctica privada de la profesión, los cuales se ven beneficiados por jugosas “igualas” del Gobierno de Puerto Rico; situación que les permite contratar suficientes abogados para atender los casos que genera la “iguala” concedida. En esas situaciones, claramente no se justifica la extensión del término de treinta (30) a sesenta (60) días.
Como corolario de lo anteriormente expresado, dicho be-neficio tampoco se justifica, en situaciones como la pre-sente, en que una parte privada pretende acogerse a la ex-tensión del término que concede la citada Regla 53.1(d)(1) de Procedimiento Civil por, meramente, estar litigando contra una instrumentalidad del Gobierno —en este caso, el Consejo Superior de Enseñanza— la cual está siendo repre-sentada por un abogado en la práctica privada de la profe-sión y no por la Oficina del Procurador General de Puerto Rico.
Expresado en forma sencilla, ¿qué razón existe para aplicar al presente caso el beneficio de la extensión del tér-mino, concedido por la antes citada disposición reglamen-taria, cuando ambas partes en el caso están siendo repre-sentadas por abogados en la práctica privada de la profesión? Tan absurdo resultado no puede haber sido pre-visto, ni deseado, por el Legislador al llevar a cabo la en-mienda en controversia. Atiles, Admor. v. Comisión Industrial, ante.
A nuestro juicio, la aplicación indiscriminada que hace la mayoría en el día de hoy de la enmienda que sufriera la antes citada Regla 53.1(d)(1) de Procedimiento Civil se aparta, y es contraria, al espíritu y propósito detrás de la misma, cual es, repetimos, situar a la Oficina del Procura-dor General en la posición óptima de proveerle una defensa adecuada al Estado.La generosa concesión que le hace hoy el Tribunal al prestigioso bufete de abogados que repre-*572senta a la parte peticionaria, carece de fundamento alguno de justicia, equidad, economía procesal o lógica.
Esta sorprendente y magnánima concesión se aparta de la sabia norma jurisprudencial a los efectos de que “los tribunales deben evitar la interpretación de estatutos que pueda conducir a resultados irrazonables o absurdos”. Véanse: Díaz Marín v. Mun. de San Juan, 117 D.P.R. 334, 342 (1986); Passalacqua v. Mun. de San Juan, 116 D.P.R. 618, 623 (1985); In re Marín Báez, 81 D.P.R. 274, 278 (1959); Borinquen Furniture v. Tribl. de Distrito, 78 D.P.R. 901, 905 (1956).
Es por ello que disentimos.

 Dicha disposición reglamentaria establece, en lo pertinente, que:
“En aquellos casos civiles en que el Estado Líbre Asociado de Puerto Rico, sus funcionarios o una de sus instrumentalidades que no fuere una corporación pública o los municipios de Puerto Rico sean parte, la solicitud de certiorari para revisar las sentencias en recursos de apelación emitidas por el Tribunal de Circuito de Apela-ciones deberá ser presentada en la secretaría del Tribunal Supremo, por cualquier parte en el pleito perjudicada por la sentencia, dentro del término jurisdiccional de sesenta (60) días contados desde la fecha del archivo en autos de copia de la notifi-cación de la sentencia recurrida.” (Énfasis suplido.) Regla 53.1(d)(1) de Procedi-miento Civil, 32 L.P.R.A. Ap. III.